Citation Nr: 1028527	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
residuals of a left tibia fracture.

2.  Entitlement to an initial rating higher than 10 percent for 
residuals of a right third metatarsal fracture.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March to 
October 2003.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2010, as support for his claims, the Veteran testified at 
a hearing at the Board's offices in Washington, DC, before the 
undersigned Veterans Law Judge, commonly referred to as a Central 
Office (CO) hearing.

During the hearing, the Veteran argued that his April 2005 letter 
was meant to be a Notice of Disagreement (NOD) concerning all 
four claims that had been addressed in the April 2004 rating 
decision at issue.  He submitted that letter within one year of 
receiving notification of the disposition of these claims, and 
the letter indicates he believed he was entitled to benefits for 
his knee and back disabilities and greater compensation for his 
foot and leg disabilities.  Moreover, although the letter does 
not explicitly state that he was disagreeing with that April 2004 
rating decision in not granting these requests, the wording of 
the letter is tantamount to a NOD and, therefore, sufficient to 
have initiated a timely appeal of the RO's April 2004 decision 
concerning all four claims.  38 C.F.R. §§ 20.201, 20.302 (2009); 
see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 
38 C.F.R. § 19.26(b) (2009).

One fortunate consequence is that he need not submit new and 
material evidence to reopen the claims concerning his low back 
and right knee because that April 2004 decision denying these 
claims for service connection for these disabilities never became 
final and binding on him inasmuch as he initiated a timely appeal 
of these claims.  38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 
20.302, 20.1103.  See also Myers v. Principi, 16 Vet App 228 
(2002).

That said, the Board is remanding the claims for service 
connection for a right knee disability and for higher initial 
ratings for the left tibia and right metatarsal fracture 
residuals for further development and consideration.  The remand 
of these claims to the RO will be via the Appeals Management 
Center (AMC) in Washington, DC.  The claims for higher initial 
ratings for the left tibia and right metatarsal fracture 
residuals are being remanded to have the Veteran undergo another 
VA compensation examination to reassess the severity of these 
disabilities.  Whereas the Board is remanding his claim for 
service connection for a right knee disability because he has not 
been provided a Statement of the Case (SOC) in response to his 
NOD concerning this claim or given an opportunity to perfect an 
appeal to the Board concerning this additional issue by also 
filing a timely substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 19.9, 20.200, 20.201, 20.302, etc. 
(2009); see also Manlincon v. West, 12 Vet. App. 238 (1999).

The Board, however, is going ahead and deciding (indeed granting) 
his remaining claim for service connection for a low back 
disability.


FINDING OF FACT

The Veteran complained of low back pain during service and 
received a diagnosis of degenerative disc disease (DDD) the year 
after service.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's low 
back disability was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he had pain in his low back during 
service for which he sought treatment.  But he says that he did 
not seek more extensive treatment for his back condition during 
service because he was already on a limited duty profile 
and undergoing treatment for the stress fractures of his left 
tibia and right foot, conditions for which he was eventually 
medically discharged from the military and which since have been 
service connected.  For the reasons and bases discussed below and 
resolving all reasonable doubt in his favor, the Board finds that 
service connection also is warranted for his low back disability.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  For a showing of chronic 
disease in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If chronicity 
in service is not established or is legitimately questionable, 
then evidence of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

There is no disputing the Veteran has a low back disability.  A 
November 2004 magnetic resonance imaging (MRI) found DDD at the 
L4-L5 and L5-S1 levels with a small herniation at the L5-S1 
level.

Consequently, the determinative issue is whether this low back 
disability is attributable to the Veteran's military service or, 
instead, the result of other unrelated factors.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").

The Veteran also has documentation of treatment of low back pain 
while in service.  His service treatment records (STRs) confirm 
he had complaints of low back pain.  During an August 2003 
medical examination, he indicated that he had experienced low 
back pain since falling off a truck during basic training.  The 
examiner indicated the Veteran's spine was "abnormal" and 
suggested a referral to the orthopedic/podiatry service.  An 
August 2003 physical therapy record indicates range of motion of 
the lumbar spine was within normal limits, but with pain on 
extension and increased lordosis.  There was no evidence of 
radiation of symptoms into the lower extremities.  A September 
2003 physical therapy record indicates the Veteran had been 
undergoing clinical rehabilitation for low back pain with a 
resultant reduction in his pain from 9 out of 10 to 4 out of 10.  
The assessment was mechanical low back pain improving with 
rehabilitation.  His military service ended in October 2003.



So the Veteran has proof of current low back disability and 
documentation of relevant complaints and diagnosis in service.  
Hence, to establish his entitlement to service connection, there 
need only be a linkage or correlation between his complaints and 
diagnosis in service and current disability.  See Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Weighing the evidence for and against this purported nexus, the 
Board finds that the evidence is at least in relative equipoise 
(i.e., about evenly balanced for and against the claim), if not 
more so in his favor.  So service connection is warranted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating 
that an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology).

The evidence of a nexus, i.e., etiological link between the 
Veteran's current condition and low back pain and diagnosis in 
service is the report of a December 2003 VA examination, a 
November 2004 report from T.M.P., M.D., and the transcript of the 
Veteran's testimony during his May 2010 Central Office hearing.  
He also submitted private treatment records from 2009; however, 
these records do not include any opinion as to the etiology of 
his low back condition, and specifically in terms of it being 
attributable to his military service.

During the December 2003 VA examination, the Veteran complained 
of flare-ups of low back pain since service.  The examiner found 
no low back symptoms on objective physical examination or X-ray.  
And as no diagnosis was made, the examiner did not comment on 
whether a low back condition was incurred in service.



But the subsequent November 2004 medical examination by T.M.P., 
M.D., found increased tone in the lumbar paraspinals and pain at 
the furthest most point on range of motion exercises.  The 
Veteran reported the onset of back pain in June 2003 during his 
military service, with continuation of this pain since service.  
Dr. T.M.P. recorded the Veteran's history of symptoms but did not 
make further comment on the etiology of the DDD diagnosed.

During his May 2010 hearing, the Veteran testified that he began 
experiencing low back pain in service and has continued to since.  
Even as a layman, he is competent to make this proclamation, and 
the Board finds no reason to doubt his credibility as he has 
consistently told every examiner and treating health care 
provider the same onset and continuation of his symptoms.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability, both during service and since, even where not 
corroborated by contemporaneous medical evidence, and further 
indicating the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See, too, Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and 38 C.F.R. § 3.159(a)(2).

The Veteran also argues that the means that discovered his 
disability, an MRI, was not performed during service or during 
his December 2003 VA examination rather immediately after 
service.  So his DDD, although present even then, 
was not discovered until shortly thereafter during the following 
year, 2004.



In weighing the probative value of the available evidence, the 
evidence in favor of the Veteran's claim is his hearing 
testimony, under oath, of a continuation of symptoms (namely, low 
back pain) following service and the fact that diagnosis of DDD 
was made just 13 months after service.  The evidence against his 
claim is a physical examination and X-ray in the interim, 2 
months after his discharge from service, which were unremarkable 
for any then current low back disability.

The Veteran has provided an explanation, however, for the absence 
of any relevant findings during that intervening December 2003 VA 
examination, and the evidence supporting a correlation between 
his DDD and military service is both competent and credible.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 
Vet. App. 190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).

The fact that the Veteran had relevant complaints and treatment 
during service and received a pertinent diagnosis, when 
considered along with the fact that DDD was diagnosed so 
relatively soon after his service ended, the following year, 
makes it just as likely as not the DDD dates back to his military 
service - and, in particular, to the injury mentioned during his 
basic training.  38 C.F.R. § 3.102.  Service connection may be 
granted even when, as here, the condition claimed was not 
initially diagnosed until after service, if all the evidence, 
including that pertinent to service, indicates the condition was 
incurred in service.  38 C.F.R. § 3.303(d).

In light of the favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist the 
Veteran with this claim pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.




ORDER

The claim for service connection for a low back disability is 
granted.


REMAND

As already alluded to, in an April 2004 rating decision the RO 
denied the Veteran's claim for service connection for a right 
knee disability.  And in response, he submitted a letter in April 
2005 - so within one year, evidencing some disagreement with 
that rating decision as it concerned this claim.  His statement 
was tantamount to a timely NOD to initiate an appeal of this 
claim.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) 
(indicating the statement need not use any magic words to express 
this disagreement).  See also 38 C.F.R. §§ 19.26(b), 20.201, 
20.302 (2009).  The RO, however, has not issued a SOC concerning 
this claim in response to his NOD.  The filing of a NOD places a 
claim in appellate status.  Therefore, the failure to issue a SOC 
in such a circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2007); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The 
purpose of the remand is to give the RO an opportunity to cure 
this defect by having the RO/AMC issue a SOC concerning this 
claim.  The Veteran then will have the opportunity to perfect an 
appeal to the Board concerning this claim by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent statement) in 
response to the SOC.  See 38 C.F.R. § 20.200.



Thereafter, the RO/AMC should return this claim to the Board for 
further consideration only if the Veteran perfects his appeal in 
a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997) (holding that if the claims file does not contain a 
NOD, SOC, and VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the claim).  
And see Bowles v. Russell, 551 U.S. 205 (2007) (holding that 
jurisdictional time periods for taking an appeal may not be 
extended for equitable reasons).  But see, too, 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 
7105(d)(3) does not operate as a mandatory jurisdictional bar 
precluding the Board from considering an appeal where the 
substantive appeal is untimely, rather, in light of the use of 
the term "may" in this statute, just gives the Board this 
discretionary authority not to).

Additionally, during his May 2010 Central Office Hearing, the 
Veteran claimed that his left tibia and right foot disabilities 
had worsened considerably since his most recent VA compensation 
examination in September 2006, some 4 years ago.

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence is too old for an 
adequate assessment of the Veteran's current condition.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995), 
60 Fed. Reg. 43186 (1995).



So another examination is needed to ascertain the present 
severity of these disabilities.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have ordered 
a contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.	Send the Veteran a SOC concerning his 
claim for service connection for a right 
knee disability.  Give him time to 
perfect his appeal in response to the 
SOC by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement).  Advise him that this claim 
will not be returned to the Board for 
further appellate consideration of this 
issue unless he timely perfects his 
appeal.

2.	Schedule the Veteran for another VA 
examination to reassess the severity of 
his left tibia and right foot (third 
metatarsal) disabilities.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
examiner for review of the pertinent 
medical and other history.  The Veteran 
is hereby advised that failure to report 
for this examination, without good cause, 
may have adverse consequences on these 
pending claims for higher initial 
ratings.

3.	Then readjudicate these claims for higher 
initial ratings for the left tibia and 
right foot disabilities in light of any 
additional evidence obtained.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning these claims to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


